Citation Nr: 0309989	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  01-08 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
PTSD and denied entitlement to a total rating based on 
individual unemployability.

A hearing was held on November 5, 2002, in St. Petersburg, 
Florida, before Kathleen K. Gallagher, an acting member of 
the Board who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case.

A separate decision will be issued by the Board on the issue 
of entitlement to a total rating based on individual 
unemployability at a later date.


FINDINGS OF FACT

1.  The veteran experienced significantly stressful events 
during her service in the Republic of Vietnam as a nurse.

2.  A VA examiner rendered the opinion in December 2001 that, 
although the veteran did experience some symptoms of PTSD, 
her current symptomatology did not conform to the DSM-IV 
diagnostic criteria in terms of severity.

3.  The veteran has been treated since 1999 for what her 
treating VA psychiatrist has referred to as "classic" 
symptoms of PTSD associated with the stressful events she 
experienced as a nurse in Vietnam.

4.  Evidence in the claims file indicates that the veteran's 
treating VA psychiatrist has diagnosed "prolonged PTSD" 
with reference to the diagnostic code for PTSD, 309.81, 
provided in the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM-IV).

5.  The veteran has PTSD diagnosed in accordance with the 
DSM-IV.

6.  Medical evidence establishes a link between current PTSD 
symptoms and the stressful events that the veteran 
experienced as a nurse in Vietnam.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002).  Under this law, VA must notify 
the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In the decision below, the Board has granted the veteran's 
claim for service connection for PTSD, and therefore the 
benefits sought on appeal have been granted in full.  
Accordingly, regardless of whether the requirements of the 
VCAA have been met in this case, no harm or prejudice to the 
appellant has resulted.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.

Background.

The veteran served on active duty from October 1966 to 
October 1986 in the United States Army as a nurse including 
two tours of duty in the Republic of Vietnam.  During her 
first tour in Vietnam, from February 1967 to February 1968, 
she served as a medical-surgical nurse in the 91st Evacuation 
Hospital and as a general duty nurse in the 8th Field 
Hospital.  During her second tour in Vietnam, from December 
1969 to November 1970, she served as a pre-operative head 
nurse in the 93rd Evacuation Hospital.  Her awards include 
the Bronze Star Medal, the Army Commendation Medal (2nd Oak 
Leaf Cluster), the Vietnam Service Medal with six service 
stars, and the Vietnam Cross of Gallantry with Palm.  Her 
service personnel records show that, among the campaigns 
listed as having occurred during her service in Vietnam was 
the Tet counteroffensive, the Tet offensive having begun in 
January 1968, approximately a month before she left Vietnam 
in February 1968 at the end of her first tour.

In connection with her claim for service connection for PTSD, 
the veteran submitted to the RO a statement, dated in May 
2000, outlining the stressful experiences she had as a nurse 
in Vietnam during the war.  Her duties in Vietnam included 
"relief ICU area"; "ICU assist mass casualty ward"; and 
"triage mass casualty".  While stationed at the 8th Field 
Hospital, she recorded her experiences as follows:  
"Incoming caught few aircraft.  Got to quarters, grabbed 
helmet, etc., went running to hospital area -- behind me 
everything going with fire, incoming and outgoing.  Chest 
wound - GI bleeding through mattress.  Head wounds - body 
bags - little sleep in four days, not enough equipment, 
machines for patients.  Fatigues blood soaked and dried and 
caked for four days."

At the 93rd Evacuation Hospital, the veteran indicated that 
she attended to a GI who "stepped on a land mine, femur 
splinter, sticking straight up, he yelling when doctor pulled 
on it thinking it was a twig.  Doctor cutting open patient, 
put hand in abdomen to stop bleeding, held onto it while 
taking him to operating room."  She stated she witnessed one 
soldier "still breathing, brains all over and top of head 
gone."  She indicated that she broke "ammonia capsules to 
kill the stench of bodies brought in that had been in water 
or dead for some time."

VA outpatient medical records, dated from 1999 to 2002, show 
that the veteran has been receiving psychiatric treatment and 
medication from a VA psychiatrist, S. M., M.D.  These records 
show that the veteran experiences flashbacks, both day and 
night, as well nightmares about her experiences in Vietnam.  
In May 1999, Dr. M. stated that the veteran was "dealing 
with many traumatic memories of [Vietnam] service which 
reflects not only the horror of combat but also the 
complications of being a woman in that environment at that 
time in history."

Dr. M's treatment notes indicated symptoms of PTSD as well as 
depression.  In July 1999, Dr. M. wrote that the veteran 
presented with a complex picture of neurological symptoms as 
well as neurovegetative symptoms suggestive of depression.  
In October 1999, Dr. M. noted that the veteran was clearly in 
need of an antidepressant for relief of persistent chronic 
insomnia and depressed mood, and the doctor also noted that 
the veteran was also having an increase in frequency and 
intensity of flashbacks both day and night.  In February 
2000, the doctor noted severe depression and chronic pain. 

In May 2000, Dr. M. noted that the veteran continued to 
experience flashbacks at night when she was unable to sleep.  
The veteran continued to see body parts from Vietnam as she 
was driving or in unoccupied moments.  The doctor's 
assessment was that "[c]lassic PTSD [symptoms] remain."  In 
June and July 2000, Dr. M.'s assessment was that the 
veteran's symptoms were characteristic of the neurovegetative 
signs of major depressive disorder.

In February 2001, Dr. M. noted that a certain pharmaceutical 
agent had been the only one "which had allowed her to sleep 
to date and [this] supports her contention of PTSD [symptoms] 
as cause of her insomnia."  A list, dated in April 2001, of 
"Active Problems" among the VA outpatient records indicated 
that Dr. M. was treating the veteran for Prolonged PTSD and 
Major Depressive Disorder, Single Episode.  The list 
indicates that Dr. M. had rendered the diagnosis of 
"Prolonged PTSD" with reference to diagnostic code 309.81, 
the diagnostic code for PTSD provided in the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  In October 2001, the doctor noted that the veteran 
had had an exacerbation of PTSD symptoms and indicated that 
major depressive disorder was in remission.  In November 
2001, the doctor noted that the veteran continued to describe 
exacerbation of PTSD symptoms. 

In December 2001, the veteran underwent a VA examination 
called "An Initial Evaluation for [PTSD]" by B.M., Ph.D.  
The examiner noted that the clinician administered PTSD scale 
(CAPS) for the DSM IV was administered to assess the severity 
of PTSD symptoms using the clinician-rated 60 scoring rule.  
The examiner noted that the veteran had a past medical 
history of multiple physical medical problems including 
peripheral neuropathy on her right side, shoulder pain in her 
left shoulder, chronic bronchitis, history of bowel resection 
and colon polyps, and diverticulosis.  (Service connection is 
in effect for several physical disabilities including 
residuals of a right knee replacement, bursitis of the left 
hip, arthritis of the left knee, left shoulder instability, 
and recurrent fibroma of the left foot.)  The examiner 
reviewed the medical records in the claims file, recorded the 
veteran's military history of having worked in Vietnam in 
triage, and noted that presently she was being treated for 
major depressive disorder and PTSD symptoms.  He noted that 
the veteran reported that her symptoms began to manifest 
after her husband had died in 1979.

The examiner noted that the CAPS interview did not show 
sufficient symptoms of PTSD in terms of frequency and 
intensity.  The veteran did have intrusive recollections and 
occasional flashbacks; however, she did not have avoidance 
and numbing symptoms that were severe enough to warrant a 
diagnosis.  Furthermore, the examiner noted that her 
hyperarousal symptoms were not severe enough in frequency and 
intensity to warrant a diagnosis at this time.  The examiner 
acknowledged that the veteran did appear to have a 
significant history of traumatic stressors serving as a nurse 
during the Vietnam era.  However, the examiner concluded that 
her current symptomatology did not conform to the DSM IV 
diagnostic criteria in terms of severity.  The diagnosis was 
major depressive disorder, recurrent, severe without 
psychotic features and pain disorder associated with both 
psychological factors and a medical condition.

The examiner added that the veteran's psychosocial 
functioning was impaired due to major depressive disorder and 
pain disorder.  She had a disturbance of mood and motivation 
and had unresolved grief.  She did experience mild PTSD 
symptoms including intrusive memories of Vietnam but did not 
meet the diagnostic criteria for the disorder using the 
recommended interview method of CAPS.  It was the examiner's 
opinion that the veteran was dwelling on past trauma due to 
her chronic mood disorder and complicated by chronic pain and 
unresolved grief.

In February 2002, Dr. M. noted the goal of treatment was 
resolution of neurovegetative signs of major depressive 
disorder.  At the November 2002 Board hearing, the veteran 
testified that Dr. M. had rendered a diagnosis of PTSD in her 
case.  See BVA Transcript at 8, 13.  At the hearing, the 
veteran submitted additional VA outpatient treatment records.  
In May 2002, Dr. M. noted that the veteran's PTSD symptoms 
persisted.  In September 2002, Dr. M. noted that the veteran 
described classic PTSD symptoms.

Analysis.

Service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability either had its onset in service or is the result 
of a disease or injury incurred in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection for 
PTSD requires (1) medical evidence diagnosing the condition 
in accordance with section 4.125(a) of VA regulations; (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) 
of VA regulations provides,

If the diagnosis of a mental disorder 
does not conform to DSM-IV or is not 
supported by the findings on the 
examination report, the rating agency 
shall return the report to the examiner 
to substantiate the diagnosis.

38 C.F.R. § 4.125(a).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  The phrase, "engaged in 
combat with the enemy", requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 at para. 4 (Oct. 18, 
1999).  This definition does not apply to veterans who served 
in a general "combat area" or "combat zone," but did not 
themselves engage in combat with the enemy.  Id. at para. 3.

Where a current diagnosis of PTSD exists, the sufficiency of 
the claimed in-service stressor is presumed.  Nevertheless, 
credible evidence that the claimed in-service stressor 
actually occurred is also required.  Pentecost v. Principi, 
16 Vet. App. 124, 126 (2002).  Where the claimed stressor is 
not related to combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain credible 
evidence that corroborates the veteran's testimony as to the 
occurrence of the claimed stressor.  Pentecost, 16 Vet. App. 
at 127.  The requisite additional evidence needed for 
corroboration may be obtained from sources other than the 
veteran's service medical records.  Dizoglio v. Brown, 9 Vet. 
App. 163 (1996).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107.

In this case, the Board finds that the veteran's statements 
as to the stressors she experienced in service are 
corroborated by her service personnel records which show that 
she served as a nurse in evacuation and field hospitals in 
Vietnam, including during the Tet counteroffensive, a period 
during which there were a high number of American casualties.  
Further corroboration of the stressors is found in the awards 
and medals she received for her meritorious service as a 
nurse, including the Bronze Star Medal and the Army 
Commendation Medal (2nd Oak Leaf Cluster), both of which, 
when awarded for non-combat service, reflect meritorious 
achievement or service.  In addition, the Bronze Star Medal, 
even when not awarded for heroism (which is indicated by the 
addition of a letter "V" for valor which is not shown in 
this case), is awarded for meritorious achievement or service 
under any of the following three circumstances:

	(1)  While engaged in an action against an enemy of the 
United States;
	(2)  While engaged in military operations involving 
conflict with an opposing foreign force;
	(3)  While serving with friendly foreign forces engaged 
in an armed conflict against an opposing armed force in which 
the United States is not a belligerent party.

See Manual of Military Decorations & Awards, Assistant 
Secretary of Defense (Force Management & Personnel), pp. 
A-6-A-7, July 1990.

Thus, the Board concludes that the service personnel records 
constitute credible supporting evidence that the claimed 
in-service stressors the veteran has described actually 
occurred.  Accordingly, the Board finds as fact that the 
veteran experienced significantly stressful events during her 
service in the Republic of Vietnam as a nurse, thereby 
meeting that requirement for service connection for PTSD.  
38 C.F.R. § 3.304(f).

With regard to the requirement that there be medical evidence 
diagnosing PTSD in accordance with section 4.125 of VA 
regulations, which in turn makes reference to a diagnosis 
conforming with the DSM-IV diagnostic criteria, the Board 
notes that evidence boding against the Board finding as fact 
that the veteran has been so diagnosed with PTSD is reflected 
by the December 2001 report of B.W., Ph.D., a VA examiner who 
rendered the opinion that, although the veteran did 
experience some symptoms of PTSD, her current symptomatology 
did not conform to the DSM-IV diagnostic criteria in terms of 
severity.  However, the Board notes that the veteran has been 
treated since 1999 for what her treating VA psychiatrist has 
referred to as "classic" symptoms of PTSD associated with 
the stressful events she experienced as a nurse in Vietnam.  
Granting the benefit of the doubt in favor of the veteran, 
the Board concludes that when the psychiatrist refers to 
"classic" symptoms of PTSD, she is referring to symptoms 
that meet the requirements for a diagnosis in accordance with 
the DSM-IV.  Moreover, evidence in the claims file indicates 
that the treating VA psychiatrist has diagnosed "prolonged 
PTSD" with reference to the diagnostic code for PTSD, i.e., 
309.81, provided in the DSM-IV.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV, 209 (1994).  Accordingly, 
the Board concludes that the medical evidence in this case is 
at least in approximate balance as to whether the diagnosis 
of PTSD meets the DSM-IV diagnostic criteria.  Thus, as the 
law requires, the Board grants the benefit of the doubt in 
favor of the veteran in this case and finds as fact that the 
veteran has PTSD diagnosed in accordance with the DSM-IV 
diagnostic criteria.  38 C.F.R. §§ 3.304(f), 3.102.

With regard to the requirement that medical evidence 
establish a link between current symptoms and the in-service 
stressors, the Board notes that neither examiner has 
indicated that the PTSD symptoms which the veteran 
experiences are not due to the stressful events that she 
experienced during her service as a nurse in Vietnam.  
Rather, the December 2001 VA examiner indicated that the 
diagnosis was not warranted only because the symptoms were 
not of sufficient severity to meet the diagnostic criteria of 
the DSM-IV.  The examiner did not indicate that the PTSD 
symptoms which the examiner acknowledged that the veteran did 
experience were not due to the veteran's significant history 
of traumatic stressors which she experienced as a nurse 
during the Vietnam era.  In addition, the veteran's treating 
psychiatrist also has indicated that the PTSD symptoms are 
linked to the veteran's Vietnam experiences about which she 
has flashbacks and nightmares.  Accordingly, the Board will 
also find in the veteran's favor with regard to the final 
requirement for service connection that medical evidence 
establish a link between current symptoms of PTSD and the 
in-service stressors.  38 C.F.R. § 3.304(f).  Because all of 
the requirements for service connection for PTSD have been 
met, the Board concludes that PTSD was incurred in active 
service, and the claim for service connection for PTSD must 
be granted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.304(f) (2002).


ORDER

Service connection for PTSD is granted.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

